                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARTIS C. CARROLL, JR.,                                 CIVIL ACTION
     Plaintiff,

        v.                                             N0.19-238

JEFFERY D. WRIGHT,
     Defendant.

                                             ORDER

        AND NOW, this 24th day of January 2019, upon considering pro se Plaintiff Artis C.

Carroll, Jr. 's Motion for leave to proceed informa pauperis (ECF Doc. No. 5), Prisoner Trust Fund

Account Statement (ECF Doc. No. 6), and Complaint (ECF Doc. No. 1), and for reasons in the

accompanying Memorandum, it is ORDERED:

        1.     Plaintiffs Motion for leave to proceed in forma pauperis (ECF Doc. No. 5) is

GRANTED;

        2.     Artis C. Carroll, #LG-6537, shall pay the full filing fee of $350.00 in installments

under 28 U.S.C. § 1915(b). After reviewing Mr. Carroll's submitted financial information, we

assess an initial partial filing fee of $3.33. The Warden or other appropriate official at the

Lancaster County Prison or at any other prison at which Mr. Carroll may be incarcerated is directed

to deduct $3.33 from Mr. Carroll's inmate trust fund account, when such funds become available,

and forward the amount to the Clerk of the United States District Court for the Eastern District of

Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil

Action No. 19-238. After the initial partial filing fee is collected and until the full filing fee is

paid, the Warden or other appropriate official at the Lancaster County Prison or at any other prison

at which Mr. Carroll may be incarcerated, shall deduct from Mr. Carroll's account, each time Mr.
Carroll's inmate trust fund account exceeds $10, an amount no greater than 20 percent of the

money credited to his account during the preceding month and forward the amount to the Clerk of

Court at the address provided above to be credited to Civil Action No. 19-238;

       3.        The Clerk of Court shall send a copy of this Order to the Warden of the Lancaster

County Prison;

       4.        The Complaint (ECF Doc. No. 1) is deemed filed;

       5.     The Complaint is DISMISSED with prejudice as frivolous under 28 U.S.C. §

1915(e)(2)(B)(i). Mr. Carroll may not file an amended complaint in this matter; and,

       6.     The Clerk of Court shall CLOSE this case.




                                                           ~J.




                                                2
